Exhibit 10.26

AUTODESK, INC.

AMENDED AND RESTATED

CARL BASS EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”) is entered into
as of December 12, 2008, by and between Autodesk, Inc. (the “Company”) and Carl
Bass (“Executive”).

1. Duties and Scope of Employment.

(a) Positions and Duties. This Agreement was originally effective May 1, 2006
(the “Effective Date”). Pursuant to this Agreement as amended and restated,
Executive will continue to serve as the Company’s President and Chief Executive
Officer. Executive will report to the Company’s Board of Directors (the
“Board”). Executive will continue to render such business and professional
services in the performance of his duties, consistent with Executive’s position
in the Company, as are reasonably assigned to him by the Board. The period
Executive is employed by the Company under this Agreement is referred to herein
as the “Employment Term.”

(b) Board Membership. Executive has served as a member of the Board since the
Effective Date. At each annual meeting of the Company’s stockholders during the
Employment Term, the Company will nominate Executive to serve as a member of the
Board. Executive’s service as a member of the Board will be subject to any
required stockholder approval. Upon the termination of Executive’s employment
for any reason, unless otherwise requested by the Board, Executive will be
deemed to have resigned from the Board (and all other positions held at the
Company and its affiliates) voluntarily and without further action from the
Board, effective as of the end of Executive’s employment, and Executive, at the
Board’s request, will execute any documents necessary to reflect his
resignation.

(c) Obligations. During the Employment Term, Executive will devote his full
business time and efforts to the Company and he will use good faith efforts to
discharge Executive’s obligations under this Agreement to the best of
Executive’s ability and in accordance with each of the Company’s ethics
guidelines, conflict of interest policies and Code of Business Conduct. For the
duration of the Employment Term, Executive agrees not to actively engage in any
other employment, occupation, or consulting activity for any direct or indirect
remuneration without the prior approval of the Board (which approval will not be
unreasonably withheld); provided, however, that Executive may, without the
approval of the Board, serve in any capacity with any civic, educational, or
charitable organization, provided such services do not interfere with
Executive’s obligations to Company. Executive may also serve, without the prior
approval of the Board, as a member of the board of directors of two publicly
traded companies (other than the Company) and such service will not constitute a
violation of this Section 1(c).



--------------------------------------------------------------------------------

2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon thirty (30) days written notice to the other party, with or without
good cause or for any or no cause, at the option either of the Company or
Executive. However, as described in this Agreement, Executive may be entitled to
severance and other benefits depending upon the circumstances of Executive’s
termination of employment.

3. Compensation.

(a) Base Salary. Effective as of April 1, 2008, the Company will pay Executive
an annual salary of $900,000 as compensation for his services (such annual
salary, as is then effective, to be referred to herein as “Base Salary”). The
Base Salary will be paid periodically in accordance with the Company’s normal
payroll practices and be subject to the usual, required withholdings.

(b) Annual Incentive. Executive will be eligible to receive annual cash
incentive compensation payable for the achievement of performance goals
established by the Board or by the Compensation Committee of the Board (the
“Committee”) under the Company’s Executive Incentive Plan (“EIP”). During the
Employment Term, Executive’s target annual incentive (“Target Annual Incentive”)
under the EIP will be not less than 100% of Base Salary and shall otherwise be
subject to the terms of the EIP. The actual earned annual cash incentive, if
any, payable to Executive for any performance period will depend upon the extent
to which the applicable performance goals specified by the Committee are
achieved or exceeded as set forth in the EIP. For the last three quarters of
fiscal year 2007, Executive’s Target Annual Incentive was set at 100% of Base
Salary. Any incentive earned during the last three quarters of fiscal year 2007
was pro-rated such that Executive’s Target Incentive was 100% of Base Salary for
75% of that amount, if any, under the EIP.

(c) Stock Options. During the Employment Term, Executive will continue to be
eligible to receive grants of options or other equity awards customarily granted
to executive officers, at the sole discretion of the Board or the Committee.

4. Employee Benefits. During the Employment Term, Executive will be eligible to
participate in accordance with the terms of all Company employee health and
dental insurance and other benefit plans, policies, and arrangements that are
applicable to other senior executives of the Company, as such plans, policies,
and arrangements may exist from time to time. Executive will be entitled to four
(4) weeks of paid annual vacation.

5. Expenses. During the Employment Term, the Company will reimburse Executive
for reasonable travel, entertainment, and other expenses incurred by Executive
in the furtherance of the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time. The reimbursement of any such eligible expense shall be made on or
before the last day of the calendar year following the calendar year in which
the expense was incurred

 

-2-



--------------------------------------------------------------------------------

6. Termination of Employment. In the event Executive’s employment with the
Company terminates for any reason, Executive will be entitled to any (a) unpaid
Base Salary accrued up to the effective date of termination; (b) unpaid, but
earned and accrued annual incentive compensation for any completed fiscal year
as of his termination of employment; (c) pay for accrued but unused vacation;
(d) benefits or compensation as provided under the terms of any employee benefit
and compensation agreements or plans applicable to Executive; (e) unreimbursed
business expenses required to be reimbursed to Executive, and (f) rights to
indemnification Executive may have under the Company’s Certificate of
Incorporation, Bylaws, or separate indemnification agreement, as applicable
(“Indemnification Rights”). In addition, if the termination is by the Company
without Cause or Executive resigns for Good Reason, Executive will be entitled
to the amounts and benefits specified in Section 7.

7. Severance.

(a) Termination Without Cause or Resignation for Good Reason other than in
Connection with a Change of Control. If Executive’s employment is terminated by
the Company without Cause or if Executive resigns for Good Reason, and such
termination is not in Connection with a Change of Control, then, provided that
the termination of Executive’s employment constitutes a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h) (a
“Separation from Service”) and subject to Section 8, Executive will receive:
(i) payment of an amount equal to two hundred percent (200%) of Executive’s Base
Salary (less applicable tax withholdings) for twelve (12) months, such amount to
be paid out in substantially equal installments in accordance with the Company’s
normal payroll policies; (ii) twelve (12) months accelerated vesting with
respect to Executive’s then outstanding, unvested equity awards (other than any
awards that vest based on performance), (iii) a period of not less than six
(6) months to exercise any vested stock options that were granted to Executive
by the Company on or after the date of this Agreement (provided that such
options shall expire, if earlier, on the date when they would have expired if
Executive’s employment had not terminated) and (iv) if Executive validly elects
to continue coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA), reimbursement for premiums paid for continued health benefits for
Executive (and any eligible dependents) under the Company’s health plans,
payable when such premiums are due until the earlier of (A) twelve (12) months
or (B) the date upon which Executive and Executive’s eligible dependents become
covered under similar plans. Subject to Section 9, the severance payments under
this Subsection (a) shall commence on the sixtieth (60th) day after Executive’s
Separation from Service.

(b) Termination Without Cause or Resignation for Good Reason in Connection with
a Change of Control. If Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason, and the termination is in
Connection with a Change of Control, then, provided that the termination of
Executive’s employment constitutes a Separation from Service and subject to
Section 8, Executive will receive: (i) a lump sum payment in an amount equal to
200% of the Executive’s annual Base Salary (less applicable tax withholdings);
(ii) each of Executive’s then outstanding unvested stock options and any other
equity awards (other than any awards that vest based on performance), shall
partially accelerate and become vested and exercisable for a number of shares
that would have otherwise vested

 

-3-



--------------------------------------------------------------------------------

within the twenty-four (24) months following such termination of employment;
(iii) a period of not less than six (6) months to exercise any vested stock
options that were granted to Executive by the Company on or after the date of
this Agreement (provided that such options shall expire, if earlier, on the date
when they would have expired if Executive’s employment had not terminated); and
(iv) if Executive validly elects to continue coverage under COBRA, reimbursement
for premiums paid for continued health benefits for the Executive (and any
eligible dependents) under the Company’s health plans, payable when such
premiums are due until the earlier of (A) twelve (12) months or (B) the date
upon which Executive and Executive’s eligible dependents become covered under
similar plans. Subject to Section 9, the severance payment under this Subsection
(b) shall be made on the later of the sixtieth (60th) day after Executive’s
Separation from Service or the consummation of the Change of Control.

(c) Voluntary Termination Without Good Reason or Termination for Cause. If
Executive’s employment is terminated voluntarily, including due to death or
Disability, without Good Reason or is terminated for Cause by the Company, then,
except as provided in Section 6, (i) all further vesting of Executive’s
outstanding equity awards will terminate immediately; (ii) all payments of
compensation by the Company to Executive hereunder will terminate immediately,
and (iii) Executive will be eligible for severance benefits only in accordance
with the Company’s then established plans.

(d) Termination due to Death or Disability. If Executive’s employment terminates
by reason of death or Disability, then Executive will be entitled to receive
benefits only in accordance with the Company’s then applicable plans, policies,
and arrangements.

(e) Sole Right to Severance. This Agreement is intended to represent Executive’s
sole entitlement to severance payments and benefits in connection with the
termination of his employment, except as may be provided in the Company’s
Executive Change in Control Program as amended and restated March 31, 2006 (the
“Program”). To the extent Executive receives severance or similar payments
and/or benefits under any other Company plan, program, agreement, policy,
practice, or the like, severance payments and benefits due to Executive under
this Agreement will be correspondingly reduced (and vice-versa), and to the
extent of any conflict between the terms of this Agreement and the terms of the
Program, the terms of this Agreement shall prevail.

8. Conditions to Receipt of Severance; No Duty to Mitigate.

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 7 will be subject to Executive signing, not revoking and
returning to the Company within fifty (50) days of his Separation from Service a
separation agreement and release of claims in the form attached hereto as
Exhibit A. No severance or other benefits hereunder will be paid or provided
until the separation agreement and release agreement becomes effective.
Executive shall not be required to release the Indemnification Rights.

 

-4-



--------------------------------------------------------------------------------

(b) Non-solicitation and Non-competition. The receipt of any severance or other
benefits pursuant to Section 7(a) will be subject to Executive agreeing that
during the Employment Term and Continuance Period, Executive will not
(i) solicit any employee of the Company (other than Executive’s personal
assistant) for employment other than at the Company, or (ii) directly or
indirectly engage in, have any ownership interest in or participate in any
entity that as of the date of termination, competes with the Company in any
substantial business of the Company or any business reasonably expected to
become a substantial business of the Company. Executive’s passive ownership of
not more than 1% of any publicly traded company and/or 5% ownership of any
privately held company will not constitute a breach of this Section 8(b).

(c) Nondisparagement. During the Continuance Period, Executive will not
knowingly and materially disparage, criticize, or otherwise make any derogatory
statements regarding the Company, and the Company, in its official statements,
will not and will instruct the members of the Board and executive officers not
to, knowingly and materially disparage, criticize, or otherwise make derogatory
statements regarding Executive. Notwithstanding the foregoing, nothing contained
in this agreement will be deemed to restrict Executive, the Company or any of
the Company’s current or former officers and/or directors from providing
information to any governmental or regulatory agency (or in any way limit the
content of any such information) to the extent they are requested or required to
provide such information pursuant to applicable law or regulation.

(d) Other Requirements. Executive’s receipt of continued severance payments will
be subject to Executive continuing to comply with the terms of the Confidential
Information Agreement and the provisions of this Section 8.

(e) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

9. Section 409A

Notwithstanding any of the foregoing, if the Executive is deemed by the Company
at the time of his Separation from Service by the Company to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the of the Internal
Revenue Code of 1986, as amended (the “Code”), to the extent delayed
commencement of any portion of the benefits to which he is entitled under this
Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of his benefits shall not be
provided to him prior to the earlier of (a) the expiration of the six-month
period measured from the date of his Separation from Service with the Company or
(b) the date of his death. Upon the expiration of the applicable Code
Section 409A(a)(2)(B)(i) period, all deferred payments shall be paid to
Executive in a lump sum, and any remaining payments due under the Agreement
shall be paid as otherwise provided herein. Notwithstanding the foregoing or any
other provisions of this Agreement, the Company and Executive agree that, for
purposes of the limitations on nonqualified deferred compensation under Code
Section 409A, each payment of compensation under this Agreement shall be treated
as a separate payment of compensation for purposes of applying the Section 409A
deferral election rules and the exclusion from Code Section 409A for certain
short-term deferral amounts.

 

-5-



--------------------------------------------------------------------------------

10. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” means: (i) Executive’s
engagement in acts of embezzlement, dishonesty or moral turpitude; (ii) the
conviction of Executive for having committed a felony; (iii) a breach by
Executive of Executive’s fiduciary duties and responsibilities to the Company
that result in a material adverse effect on the Company’s business, operations,
prospects or reputation; or (iv) gross negligence or bad faith as reasonably
determined by the Board; provided that if any of the foregoing events is capable
of being cured, the Company will provide written notice of Executive describing
the nature of such event and Executive will thereafter have 30 days to cure such
event. The foregoing shall not be deemed an exclusive list of the acts or
omissions that the Company may consider as grounds for the termination of
Executive’s employment, but it is an exclusive list of the acts or omissions
that shall be considered “Cause” for the termination of Executive’s employment
by the Company.

(b) Change of Control. For purposes of this Agreement, “Change of Control” means
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined in
Rule 13d-3 of the Securities Exchange Act of 1934), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company’s then outstanding voting securities; or
(ii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or (iii) the consummation of a merger
or consolidation of the Company with any other corporation, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least sixty percent (60%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation;
or (iv) a change in the composition of the Board, as a result of which less than
a majority of the Directors are Incumbent Directors. “Incumbent Directors” shall
mean Directors who either (A) are Directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those Directors whose election or
nomination was not in connection with any transaction described in subsections
(i), (ii) or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company; provided that such Change
of Control constitutes a change in ownership or effective control of the Company
within the meaning of Code Section 409A and the Treasury Regulations promulgated
thereunder.

(c) Disability. For purposes of this Agreement, Disability shall have the same
defined meaning as in the Company’s long-term disability plan.

(d) Good Reason. For purposes of this Agreement, “Good Reason” means without the
Executive’s written consent, (i) a material reduction in the Executive’s
authority or responsibilities (including reporting responsibilities) which shall
include, after a Change of Control, the failure to appoint Executive as the
Chief Executive Officer of a corporation whose

 

-6-



--------------------------------------------------------------------------------

equity securities are regularly traded on a recognized public market; (ii) a
material reduction in the Executive’s annual Base Salary or Target Annual
Incentive, other than a reduction made prior to a Change of Control that in the
aggregate does not exceed 10% that also is applied to substantially all of the
Company’s other senior executives; or (iii) the relocation of the Executive’s
principal place of performing his duties as an employee of the Company by more
than thirty (30) miles. Notwithstanding the foregoing, an event described in
this Section shall not constitute Good Reason unless it is communicated by the
Executive to the Company in writing within ninety (90) days of the initial
existence of such event and is not corrected by the Company in a manner which is
reasonably satisfactory to such Executive (including full retroactive correction
with respect to any reduction in annual Base Salary or Target Annual Incentive
except as permitted in clause (ii)) within thirty (30) days of the Company’s
receipt of such written notice. In any event, Executive’s Separation from
Service must occur during the two (2) year period following the initial
existence of any of the events described in this Section in order to constitute
a Separation from Service for Good Reason. The failure of the Company’s
stockholders to elect or reelect Executive to the Board will not constitute Good
Reason for purposes of this Agreement.

(e) Continuance Period. For purposes of this Agreement, “Continuance Period”
will mean the period of time beginning on the date of the termination of
Executive’s employment and ending on the date on which Executive is no longer
receiving Base Salary payments under Section 7.

(f) In Connection with a Change of Control. For purposes of this Agreement, a
termination of Executive’s employment with the Company is “in Connection with a
Change of Control” if Executive’s employment is terminated (i) within two
(2) months preceding a Change of Control or (ii) within twelve (12) months
following a Change of Control.

11. Indemnification and Insurance. Executive will be covered under the Company’s
insurance policies and, subject to applicable law, will be provided
indemnification to the maximum extent permitted by the Company’s bylaws,
Certificate of Incorporation, and standard form of Indemnification Agreement,
with such insurance coverage and indemnification to be in accordance with the
Company’s standard practices for senior executive officers but on terms no less
favorable than provided to any other Company senior executive officer or
director.

12. Confidential Information. Executive has previously executed the Company’s
standard form of employee confidential information agreement (the “Confidential
Information Agreement”). During the Employment Term, Executive further agrees to
execute any updated versions of the Confidential Information Agreement (any such
updated version also referred to as the “Confidential Information Agreement”) as
may be required of substantially all of the Company’s executive officers.

13. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Except for purposes of
Section 8(b), any such successor of the Company will be deemed substituted for
the Company under the terms of this Agreement for all purposes. For this
purpose, “successor” means any person, firm, corporation, or other

 

-7-



--------------------------------------------------------------------------------

business entity which at any time, whether by purchase, merger, or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company. None of the rights of Executive to receive any form of
compensation payable pursuant to this Agreement may be assigned or transferred
except by will or the laws of descent and distribution. Any other attempted
assignment, transfer, conveyance, or other disposition of Executive’s right to
compensation or other benefits will be null and void.

14. Notices. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:

If to the Company:

Attn: Chairman of the Compensation Committee of the Board of Directors

Autodesk, Inc.

111 McInnis Parkway

San Rafael, CA 94903

If to Executive:

at the last residential address known by the Company as provided by Executive in
writing.

15. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.

16. Arbitration.

(a) General. In consideration of Executive’s service to the Company, its promise
to arbitrate all employment related disputes, and Executive’s receipt of the
compensation and other benefits paid to Executive by the Company, at present and
in the future, Executive agrees that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
shareholder, or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from Executive’s service to
the Company under this Agreement or otherwise or the termination of Executive’s
service with the Company, including any breach of this Agreement, will be
subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the “Rules”) and pursuant to California law. Disputes which
Executive agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the California Labor Code, claims of harassment,
discrimination, or wrongful termination, and any statutory claims. Executive
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Executive.

 

-8-



--------------------------------------------------------------------------------

(b) Procedure. Executive agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will be held in Marin County,
California and will allow for discovery according to the rules set forth in the
National Rules for the Resolution of Employment Disputes or California Code of
Civil Procedure. Executive agrees that the arbitrator will have the power to
decide any motions brought by any party to the arbitration, including motions
for summary judgment and/or adjudication and motions to dismiss and demurrers,
prior to any arbitration hearing. Executive agrees that the arbitrator will
issue a written decision on the merits. Executive understands the Company will
pay for any administrative or hearing fees charged by the arbitrator or AAA
except that Executive will pay the first $200.00 of any filing fees associated
with any arbitration Executive initiates. Executive agrees that the arbitrator
will administer and conduct any arbitration in a manner consistent with the
Rules and that to the extent that the AAA’s National Rules for the Resolution of
Employment Disputes conflict with the Rules, the Rules will take precedence.

(c) Remedy. Except as provided by the Rules, arbitration will be the sole,
exclusive, and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided for by the Rules, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Executive agrees that any party
also may petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidentiality Agreement or any
other agreement regarding trade secrets, confidential information,
Nonsolicitation or Labor Code §2870.

(e) Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state, or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, or the workers’
compensation board. This Agreement does, however, preclude Executive from
pursuing court action regarding any such claim.

(f) Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive

 

-9-



--------------------------------------------------------------------------------

to understand the terms, consequences, and binding effect of this Agreement,
including that Executive is waiving Executive’s right to a jury trial. Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive’s choice before signing this Agreement.

17. Legal and Tax Expenses. The Company will directly pay Executive’s counsel up
to $2,500 for reasonable legal and tax advice expenses incurred in connection
with amendment and restatement of this Agreement in December 2008. Such payment
shall be made in full within 30 days after the Company’s receipt of any
applicable invoices (and in any event by not later than December 31, 2009).

18. Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral, other than the
Program. No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in a writing that specifically references this
Section and is signed by duly authorized representatives of the parties hereto.

19. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

20. Survival. The Confidential Information Agreement, the Company’s and
Executive’s responsibilities under Sections 6, 7, 10, 13, 15 and 16 will survive
the termination of this Agreement.

21. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

22. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

23. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

24. Acknowledgment. Executive acknowledges that she has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

25. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

 

COMPANY:     Date: December 12, 2008 AUTODESK, INC.     By:   /s/ CRAWFORD W.
BEVERIDGE       Title:   Chair, Compensation Committee       EXECUTIVE:    
Date: December 12, 2008     /s/ CARL BASS       Carl Bass      

[SIGNATURE PAGE TO CARL BASS EMPLOYMENT AGREEMENT]

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS AGREEMENT

This Release of Claims Agreement (the “Release Agreement”) is made by and
between Autodesk, Inc. (the “Company”) and Carl Bass (“Executive”).

WHEREAS, Executive was employed by the Company; and

WHEREAS, Executive and the Company have entered into an Amended and Restated
Employment Agreement as of December 12, 2008 (the “Employment Agreement”);

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive (collectively referred to as “the Parties”) hereby agree as
follows:

1. Termination. Executive’s employment with the Company terminated on
                    , 200     (the “Termination Date”).

2. Consideration. The Company agreed pursuant to Section 7 of the Employment
Agreement to provide Executive with certain benefits in the event Executive’s
employment is terminated in specified circumstances, provided Executive executes
this Release Agreement.

3. Payment of Salary. Executive acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Executive as of the Termination Date, other than benefits
that remain outstanding pursuant to the Employment Agreement or the Company’s
employee benefit plans.

4. Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company, other than obligations that remain outstanding pursuant to the
Employment Agreement or the Company’s employee benefit plans. Executive, on
behalf of Executive and his heirs, family members, executors, successors and
assigns, hereby fully and forever releases the Company and its past, present and
future officers, agents, directors, executives, employees, representatives,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations and assigns, from, and agrees
not to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings concerning, any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Executive may possess arising from any omissions,
acts or facts that have occurred up until and including the Effective Date (as
defined below), including, without limitation:

(a) Any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship or any
transactions between the Company, as an employer and Executive as employee;

(b) Any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of, shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law and securities fraud
under any state or federal law;

 

-12-



--------------------------------------------------------------------------------

(c) Any and all claims for wrongful discharge of employment; termination in
violation of public policy; harassment; discrimination; retaliation; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppels; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion;

(d) Any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, the Worker Adjustment and
Retraining Notification Act, the Sarbanes Oxley Act of 2002, the Occupational
Safety and Health Administration Act of 1970, the Older Workers Benefit
Protection Act of 1990, the Family and Medical Leave Act of 1993, the California
Fair Employment and Housing Act, and California Labor Code Sections 201 et seq.
and 970 et seq. and all amendments to each such Act as well as the regulations
issued hereunder;

(e) Any and all claims for violation of the federal or any state constitution;

(f) Any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

(g) Any and all claims for attorneys’ fees and costs. Executive agrees that the
release set forth in this Section 4 shall be and remain in effect in all
respects as a complete general release as to the matters released. The Parties
agree that the release set forth in this Section 4 shall not apply to (i) rights
that Executive may have under the Employment Agreement or (ii) rights to
indemnification Executive may have under the Company’s Certificate of
Incorporation, Bylaws, or separate indemnification agreement, as applicable.

5. Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
Executive is waiving and releasing any rights Executive may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive and the Company agree that this
waiver and release do not apply to any rights or claims that may arise under the
ADEA after the Effective Date. Executive acknowledges that the consideration
given for this Release Agreement is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that Executive
has been advised by this writing that (a) Executive should consult with an
attorney prior to executing this Release Agreement; (b) Executive has at least
twenty-one (21) days within which to consider this Release Agreement;
(c) Executive has seven (7) days following the execution of this Release
Agreement by the parties to revoke the Release Agreement; and (d) this Release
Agreement shall not be effective until the revocation period has expired. Any
revocation should be in writing and delivered to the General Counsel at
Autodesk, Inc., 111 McInnis Parkway, San Rafael, California 94903, by close of
business on the seventh day from the date that Executive signs this Release
Agreement.

 

-13-



--------------------------------------------------------------------------------

6. Civil Code Section 1542. Executive represents that Executive is not aware of
any claims against the Company other than the claims that are released by this
Release Agreement. Executive acknowledges that Executive has been advised by
legal counsel and is familiar with the provisions of California Civil Code
Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights Executive may have thereunder, as well as under any other statute or
common law principles of similar effect.

7. No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims or actions pending in Executive’s name, or on behalf of any
other person or entity, against the Company or any other person or entity
referred to herein. Executive also represents that Executive does not intend to
bring any claims on Executive’s own behalf or on behalf of any other person or
entity against the Company or any other person or entity referred to herein with
regard to matters released hereunder.

8. Confidentiality.

(a) Executive acknowledges that Executive has been exposed to and promises to
maintain the confidentiality of all confidential and proprietary information of
the Company, including without limitation, information relating to: any and all
research and development plans and activities; products; product plans; source
code; customer lists; business plans; marketing plans and strategies; pricing
and pricing strategies; Company’s employees and employee compensation; and the
business or confidential information of the Company’s customers.

(b) Executive agrees to comply with the terms set forth in the Employee
Agreements on Intellectual Property and Product Source Code and executed by
Executive on or about Executive’s hire date and any updated confidentiality
agreement Executive may have signed while an employee (altogether “Confidential
Information Agreements”). Executive agrees that any program, document, drawing,
or other work Executive worked on at Company’s direction or on Company time, or
using Company’s equipment, or using any information proprietary to Company shall
remain the property of the Company.

(c) Executive hereby confirms that Executive has returned or will return all
Company property in Executive’s possession, and that Executive will return all
confidential or proprietary information. In the event Executive violates any of
these obligations, the Company shall cease making the payments and providing the
benefits to Executive as provided in Section 8 of the Employment Agreement.

 

-14-



--------------------------------------------------------------------------------

9. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Release Agreement.

10. Authority. Executive represents and warrants that Executive has the capacity
to act on Executive’s own behalf and on behalf of all who might claim through
him to bind them to the terms and conditions of this Release Agreement.

11. No Representations. Executive represents that Executive has had the
opportunity to consult with an attorney and has carefully read and understands
the scope and effect of the provisions of this Release Agreement. Neither party
has relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Release Agreement.

12. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Release Agreement shall continue in full force and effect without said
provision.

13. Entire Agreement. This Release Agreement and the Employment Agreement
represent the entire agreement and understanding between the Company and
Executive concerning Executive’s separation from the Company and supersede and
replace any and all prior agreements and understandings concerning Executive’s
relationship with the Company and his compensation from the Company. This
Release Agreement may only be amended in writing signed by Executive and an
executive officer of the Company.

14. Governing Law. This Release Agreement shall be governed by the internal
substantive laws, but not the choice-of-law rules, of the State of California.

15. Effective Date. This Release Agreement is effective eight (8) days after it
has been signed by both Parties (the “Effective Date”).

16. Counterparts. This Release Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

17. Voluntary Execution of Agreement. This Release Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

(a) They have read this Release Agreement;

(b) They have been represented in the preparation, negotiation and execution of
this Release Agreement by legal counsel of their own choice, or they have
voluntarily declined to seek such counsel;

(c) They understand the terms and consequences of this Release Agreement and of
the releases it contains; and

(d) They are fully aware of the legal and binding effect of this Release
Agreement.

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Release Agreement on the
respective dates set forth below.

 

    AUTODESK, INC. Dated:         By:           EXECUTIVE Dated:                
    (Signature)                   (Print Name)

 

-16-